Slip Op. 15-44

                  UNITED STATES COURT OF INTERNATIONAL TRADE

WHEATLAND TUBE COMPANY,

                         Plaintiff,

             and
                                                         Before: Leo M. Gordon, Judge
UNITED STATES STEEL CORPORATION,
                                                         Consol. Court No. 12-00298
ALLIED TUBE AND CONDUIT, AND TMK
IPSCO TUBULARS,

                         Plaintiff-Intervenors,

             v.

UNITED STATES,

                         Defendant.

                                       JUDGMENT

      Before the court is the U.S. Department of Commerce Redetermination Pursuant

to Court Remand Wheatland Tube Company v. United States Consol. Court No.

12-00298, Slip Op. 14-137 (CIT 2014) (Apr. 27, 2015), ECF No. 70 (“Remand Results”).

All parties agree that the Remand Results comply with the court’s instructions and should

be sustained. Joint Status Report 1-2 (May 4, 2015), ECF No. 72. Accordingly, it is hereby

      ORDERED that the Remand Results are sustained.


                                                           /s/ Leo M. Gordon
                                                         Judge Leo M. Gordon



Dated: May 7, 2015
       New York, New York